DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on November 10, 2021.
Claims 1-3 and 5-18 are pending.
Claims 1, 10 and 13-17 have been amended.
Claims 4, 19 and 20 have been canceled.

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akatsu et al. (US 2010/0332444).

With respect to Claim 1, Akatsu et al. disclose:
a storage unit configured to store a concretization rule in which a method is specified for concretizing abstract configuration information by confirming an unconfirmed portion of the abstract configuration information, (rule storage unit stores sets of rewrite rules (concretization rule) used for rewriting variable parts of graphs in a system design architecture represented by a hierarchical structured graph (abstract configuration information), Paragraph 50, lines 1-3; searching and determining if an undefined variable node (unconfirmed portion) exists in the graph (abstract configuration information), Paragraph 82, lines 1-5) which is information indicating configuration of a system in which the unconfirmed portion is included; (hierarchically structured graph (abstract configuration information/information indicating configuration of a system) that includes an undefined variable node (unconfirmed portion), Paragraph 82, lines 1-5)
and a generation unit configured to concretize the abstract configuration information included in configuration requirements of the system using the concretization rule stored to generate system configuration information, (determining whether or not a rewrite rule is applicable to the undefined variable node and applying the rewrite rule (using the concretization rule) by replacing, with a partial graph indicated by partial graph information included in the received rewrite rule (generate system configuration information), the variable searched out from the graph for components to be designed (configuration requirements), Paragraphs 84 and 85) which is information indicating the configuration of the system in which the unconfirmed portion is not included, on the basis of the configuration requirements, (after applying the rewrite rule to the graph, search until undefined variable node(s) no longer exist in the graph (configuration of the system) to be designed (configuration requirements), Abstract, lines 13-16)
(a graph (abstract configuration information) includes components in the design architecture for the system to be designed (requirement/constraint regarding properties required for the system), Paragraph 14, lines 11-15)
and the generation unit is configured to preferentially generate system configuration information satisfying the constraint condition or the requirement. (determining whether or not a rewrite rule is applicable to the undefined variable node and applying the rewrite rule by replacing, with a partial graph indicated by partial graph information included in the received rewrite rule (generate system configuration information), the variable searched out from the graph for components to be designed (requirements/constraints satisfied), Paragraphs 84 and 85; after applying the rewrite rule to the graph, search until undefined variable node(s) no longer exist in the graph (configuration of the system) to be designed (configuration requirements) and a final graph is generated, Abstract, lines 13-16)

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
	wherein the concretization rule specifies a plurality of methods for concretizing, (rule storage unit stores a set of rewrite rules (plurality of methods) for rewriting a variable node of a hierarchically structured graph in a design architecture for a system, Paragraph 34, lines 3-7) and the generation unit is configured to generate a plurality of pieces of system configuration information by applying the plurality of methods to the (see Figure 17; iteratively search/apply rewrite rules (generate a plurality of pieces of system configuration information) as undefined variable nodes exist to a hierarchically structured graph (abstract configuration information))

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
	wherein the abstract configuration information includes a plurality of unconfirmed portions having different abstraction degrees, (searching for undefined variable nodes (unconfirmed portions) using depth-first order (different abstraction degrees) and left-first order, Paragraph 82)
and the generation unit is configured to stop operation of concretizing the abstract configuration information included in the configuration requirements when all of the plurality of unconfirmed portions are concretized. (see Figure 17; process stops when no undefined variable node exists (step 110) (all of the plurality of unconfirmed portions are concretized))

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
wherein the concretization rule includes information regarding configuration after an unconfirmed portion is concretized, (the rule application unit gives the applied rewrite rule a used mark (information regarding configuration after an unconfirmed portion is concretized) including identification information of the variable node v to which the rewrite rule is applied, Paragraph 85, lines 5-8)
and the generation unit is configured to add the information to the configuration after the unconfirmed portion is concretized. (the rule application unit gives the applied rewrite rule a used mark (information regarding configuration after an unconfirmed portion is concretized) including identification information of the variable node v to which the rewrite rule is applied, Paragraph 85, lines 5-8)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
wherein the concretization rule includes a rule specifying a method for concretizing the abstract configuration information by confirming only a part of an unconfirmed portion of the abstract configuration information. (determining whether or not a rewrite rule is applicable to the undefined variable node (only a part of an unconfirmed portion of the abstract configuration information) and applying the rewrite rule by replacing, with a partial graph indicated by partial graph information included in the received rewrite rule (method for concretizing), the variable searched out from the graph for components to be designed, Paragraphs 84 and 85)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
wherein the generation unit is configured to generate the system configuration information using a tree whose root is the configuration requirements of the system. (receiving a graph for components to be designed (configuration requirements) including one variable node G0 as the root node and replacing (generating) the graph with a partial graph by applying a rewrite rule to undefined variable nodes found, Paragraph 81)

With respect to Claim 8, all the limitations of Claim 7 have been addressed above; and Akatsu et al. further disclose:
wherein the generation unit is configured to select a method for concretizing from methods that have not been applied by tracing a concretization process of the abstract configuration information represented by the tree. (see Figure 17, step 120; determine if any unused (has not been applied) rewrite rule is applicable to the searched out node and passing information on the applicable rewrite rule (select a method) to the rule application unit, Paragraph 83)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
wherein the generation unit is configured to output an unconfirmed portion that has been concretized and an applied method for concretizing as information regarding a concretization process of the configuration requirements. (the rule application unit gives the applied rewrite rule a used mark (output/applied method) including identification information of the variable node v (unconfirmed portion that has been concretized) to which the rewrite rule is applied, Paragraph 85, lines 5-8)

Claim 10, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
further comprising
a determination unit configured to determine a policy regarding concretization of the abstract configuration information, (determining whether or not a rewrite rule is applicable (determine a policy) to the undefined variable node, Paragraphs 84 and 85)
wherein the determination unit is configured to determine a part of the abstract configuration information to be concretized in determination of the policy regarding concretization (applying the rewrite rule (determine a part of the abstract configuration information to be concretized) by replacing, with a partial graph indicated by partial graph information included in the received rewrite rule, the variable searched out from the graph for components to be designed, Paragraphs 84 and 85) and to select the concretization rule to be used to concretize the determined part, and the generation unit is configured to concretize the determined part using the selected concretization rule. (see Figure 17; determine if any unused rule is applicable (select the concretization rule) and replacing, with a partial graph indicated by partial graph information included in the received rewrite rule, the variable node v thus searched out from the graph, (concretize the determined part using the selected concretization rule), Paragraph 85)

With respect to Claim 11, all the limitations of Claim 10 have been addressed above; and Akatsu et al. further disclose:
wherein the determination unit is configured to determine a policy regarding concretization on the basis of a predetermined determination rule or a past (see Figure 17; determine if any unused rule (part determination history) is applicable (determine a policy), Paragraph 85)

With respect to Claim 12, all the limitations of Claim 10 have been addressed above; and Akatsu et al. further disclose:
wherein the determination unit is configured to determine a policy regarding concretization on the basis of an input from outside. (graphs for components to be designed which is used to determine rewrite rules to apply (determine a policy) can be provided to the automatic designing system through an input device such as a keyboard or a mouse, a recording media reader or a communication interface (input from outside), Paragraph 60, lines 7-10)

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Akatsu et al. further disclose:
further comprising
a combining unit configured to combine a plurality of pieces of divided abstract configuration information, (rule application unit adds all variable nodes (piece of divided abstract configuration information) which are included in the partial graph indicated by the partial graph information, under the node to which the current search position P of the corresponding search tree T points, and iteratively performing the adding/searching until no undefined variable nodes exist, Paragraphs 81-85)
wherein the generation unit is configured to concretize the plurality of pieces of abstract configuration information that is combined. (rule application unit adds all variable nodes (piece of divided abstract configuration information) which are included in the partial graph indicated by the partial graph information, under the node to which the current search position P of the corresponding search tree T points, and iteratively performing the adding/searching until no undefined variable nodes exist (concretize the plurality of pieces of abstract configuration information), Paragraphs 81-85)

Claim 16 is a method claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 17 is a non-transitory computer-readable recording medium claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

With respect to Claim 18, all the limitations of Claim 2 have been addressed above; and Akatsu et al. further disclose:
	wherein the abstract configuration information includes a plurality of unconfirmed portions having different abstraction degrees, (searching for undefined variable nodes (unconfirmed portions) using depth-first order (different abstraction degrees) and left-first order, Paragraph 82)
and the generation unit is configured to stop operation of concretizing the abstract configuration information included in the configuration requirements when all of the plurality of unconfirmed portions are concretized. (see Figure 17; process stops when no undefined variable node exists (step 110) (all of the plurality of unconfirmed portions are concretized))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akatsu et al. (US 2010/0332444) in view of Jagannath et al. (US 2017/0339251).

With respect to Claim 14, all the limitations of Claim 1 have been addressed above; and Akatsu et al. do not disclose:
further comprising
a conversion unit configured to convert a format of the system configuration information, 
wherein the conversion unit is configured to convert a format of the generated system configuration information into a format that can be received by a deployment device of a system and to transmit the converted system configuration information to the deployment device.
However, Jagannath et al. disclose:

a conversion unit configured to convert a format of the system configuration information, (an application topology (system configuration information) is converted to a cloud product topology, Abstract, lines 2-4)
wherein the conversion unit is configured to convert a format of the generated system configuration information into a format that can be received by a deployment device of a system and to transmit the converted system configuration information to the deployment device. (an application topology (system configuration information) is converted to a cloud product topology that supports a cloud product standard and the general application that supports the cloud industry standard is deployed to a server computing device (deployment device), Abstract, lines 2-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jagannath et al. into the teaching of Akatsu et al. to include a conversion unit configured to convert a format of the system configuration information and wherein the conversion unit is configured to convert a format of the generated system configuration information into a format that can be received by a deployment device of a system and to transmit the converted system configuration information to the deployment device in order to support interoperability in different deployment/cloud environments. (Jagannath et al., Abstract, lines 1-2)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akatsu et al. (US 2010/0332444) in view of Jagannath et al. (US 2017/0339251) in view of Saxe et al. (US 7,644,377) and in further view of Huang et al. (US 2014/0007070).

With respect to Claim 15, all the limitations of Claim 14 have been addressed above; and Akatsu et al. and Jagannath et al. do not disclose:
further comprising
a confirmation unit configured to confirm whether or not the configuration of the system satisfies the configuration requirements, wherein
the confirmation unit is configured to confirm whether or not the configuration of a current system deployed by the deployment device satisfies the configuration requirements and to input an update request for the system that does not satisfy the configuration requirements to the generation unit, and
the generation unit is configured to generate system configuration information that satisfies the configuration requirements on the basis of the input update request.
However, Saxe et al. disclose:
a confirmation unit configured to confirm whether or not the configuration of the system satisfies the configuration requirements, (validating a configuration of an existing design to ensure that the configuration is valid (i.e. the existing configuration satisfies the various constraints), Column 3, lines 20-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Saxe et al. into the teaching of Akatsu et al. and Jagannath et al. to include a confirmation unit (Saxe et al., Column 3 ,lines 20-29)
Akatsu et al., Jagannath et al. and Saxe et al. do not disclose:
the confirmation unit is configured to confirm whether or not the configuration of a current system deployed by the deployment device satisfies the configuration requirements and to input an update request for the system that does not satisfy the configuration requirements to the generation unit, and
the generation unit is configured to generate system configuration information that satisfies the configuration requirements on the basis of the input update request.
However, Huang et al. disclose:
the confirmation unit is configured to confirm whether or not the configuration of a current system deployed by the deployment device satisfies the configuration requirements (determine if the configuration requirements of the software product fail to match (satisfy) the configuration of the computing system (deployment device), Paragraph 67, lines 33-37) and to input an update request for the system that does not satisfy the configuration requirements to the generation unit, (after a match failure, determine whether the configuration of the computing system may be modified (input an update request), Paragraph 67, lines 33-39)
and the generation unit is configured to generate system configuration information that satisfies the configuration requirements on the basis of the input update request. (modifying the configuration of the computing system to not cause a failure (generate system configuration information that satisfies the configuration requirements), Paragraph 67, lines 33-39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Huang et al. into the teaching of Akatsu et al., Jagannath et al. and Saxe et al. to include the confirmation unit is configured to confirm whether or not the configuration of a current system deployed by the deployment device satisfies the configuration requirements and to input an update request for the system that does not satisfy the configuration requirements to the generation unit, and the generation unit is configured to generate system configuration information that satisfies the configuration requirements on the basis of the input update request in order to ensure that proper operation of the software product and already installed software products. (Huang et al., Paragraph 67)

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	Although Akatsu discloses “the search unit 110 searches the search tree T in a depth-first order and in a left-first order,” Akatsu [0085], Akatsu J] [0082] does not disclose the claimed “the abstract configuration information includes a constraint condition imposed on the system or a requirement regarding properties required for the system, and the generation unit is configured to preferentially generate system 

Examiner’s Response:
	The Examiner respectfully disagrees. Akatsu discloses that the graph (abstract configuration information) includes components in the design architecture for the system to be designed. These components, to be designed, can be reasonably interpreted as a “constraint condition or requirement” (see Paragraphs 34 and 35). Akatsu also discloses applying rewrite rule(s) to the graph and searching until undefined variable node(s) no longer exist in the graph to be designed (Abstract, lines 13-16). Once completed, the graph generated can be reasonably interpreted as the “system configuration information” which includes components to be designed (constraints or requirements). 
	Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. 103 is proper and thus, maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
January 3, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191